Citation Nr: 0724596	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for dysthymic disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastro-esophageal reflux disease (GERD) and irritable 
bowel syndrome (IBS).

3.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee laxity associated with patellofemoral pain 
syndrome.

5.  Entitlement to an initial compensable rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to February 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO 
granted service connection for dysthymic disorder, GERD, IBS, 
patellofemoral pain syndrome of the right knee and sinusitis.  
The veteran's disagreement with the ratings assigned these 
disabilities led to this appeal.  

The May 2003 rating decision denied service connection for a 
bilateral elbow disability and onychomycosis.  Through his 
representative, the veteran filed a June 2003 notice of 
disagreement to the denial of service connection for the 
bilateral elbow disability and noted disagreement with the 
rating assigned to the onychomycosis disability.  As the 
veteran's onychomycosis was not service connected at this 
time, the Board finds that the representative intended to 
file a notice of disagreement to the denial of service 
connection.  In an April 2005 rating decision, the RO granted 
service connection for these two disabilities.  As the 
veteran has not appealed any of the ratings or effective 
dates assigned for these disabilities, this represents a 
complete grant of the veteran's appeal in regard to these two 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In the April 2005 statement of the case, the RO increased the 
rating of the veteran's dysthymic disorder from 10 to 50 
percent.  In addition, the RO continued to rate the veteran's 
patellofemoral pain syndrome as 10 percent disabling based on 
limited range of motion due to pain; the RO, however, also 
granted a 10 percent rating based on laxity of the right knee 
as of February 3, 2005, the date of the VA examination that 
indicated that the veteran had laxity in his right knee.  The 
Board will evaluate whether the veteran is entitled to a 
rating higher than 10 percent based on limited range of 
motion and higher than 10 percent based on recurrent 
subluxation or lateral instability of the right knee.  As the 
veteran has not been granted the maximum benefits allowed 
regarding his dysthymic disorder and right knee disability, 
these claims are still active.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran's dysthymic disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity; the preponderance of the evidence does not 
indicate that the veteran's disability is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

3.  The veteran's GERD is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; the 
veteran's IBS is not manifested by more than mild 
disturbances of bowel function with occasional episodes of 
abdominal distress.

4.  The veteran's patellofemoral pain syndrome of the right 
knee is manifested by limited range of motion due to pain.

5.  The veteran's right knee laxity is manifested by slight 
subluxation or lateral instability.

6.  The veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent rating for dysthymic disorder have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 
9433 (2006).

2.  The criteria for an initial rating in excess of 10 
percent rating for GERD and IBS have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, Diagnostic Codes 
7319, 7346 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 (2006).

4.  For the period from March 1, 2002 and February 2, 2005, 
the criteria for a 10 percent rating for right knee laxity 
have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5257 (2006).

4.  The criteria an initial rating in excess of right knee 
laxity have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for assignment of an initial compensable 
rating for sinusitis have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.97, Diagnostic Codes 6512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
November 2002, January 2005 and November 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  In the November 2002 
notification letter, the veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
would seek to provide; and the information and evidence he 
was expected to provide.  In the January 2005 letter, the 
veteran was advised to submit any evidence in his possession 
that pertained to his claims.  In the November 2005 
notification letter, the veteran was specifically informed 
that to establish entitlement to an increased evaluation for 
a service-connected disability, the evidence must show that 
the service-connected disability has gotten worse.

With respect to the Dingess requirements, the VCAA 
notification letters failed to provide notice of the type of 
evidence necessary to establish an effective date for the 
claims on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III).  The Board finds, however, 
that such failure is harmless.  Regarding the veteran's claim 
for an increased rating for a right knee disability, in the 
instant decision, the Board grants an increased rating back 
to the day after the veteran's separation from service.  The 
veteran is not prejudiced by this grant of benefits.  
Regarding the veteran's other claims, as will be explained 
below in greater detail, the preponderance of the evidence is 
against these claims.  Thus, any questions as to the 
appropriate disability effective dates to be assigned are 
moot.  See Dingess, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The January 2005 and 
November 2005 notification letters were provided to the 
veteran after the RO decision that is the subject of this 
appeal.  However, after the January 2005 notification letter, 
the veteran's claims were readjudicated in an April 2005 
statement of the case and, after the November 2005 
notification letter, a May 2006 supplemental statement of the 
case was issued.

The United States Court of Appeals for the Federal Circuit 
has held that timing-of-notice errors can be "cured" by 
notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.  

As the statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constituted readjudication of the veteran's claims.  As the 
timing error in regard to the January 2005 notification 
letter has been "cured" by the readjudication of the 
veterans claims for increased ratings, the Board finds that 
the presumption that this timing error was prejudicial has 
been rebutted.  See Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720.

The Board notes that, subsequent to the November 2005 VCAA 
notification letter, the RO issued a May 2006 supplemental 
statement of the case.  This supplemental statement of the 
case, however, did not review all the evidence of record.  
The Board, therefore, finds that this did not constitute a 
readjudication decision and, thus, the November 2005 VCAA 
notification letter was not timely.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Id. at *5, *7, *9, *10 (Fed. Cir.) (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] 
claim. . . ."  Mayfield, supra, at 128.

In the instant case, timely notice informing the veteran what 
the evidence needed to show to establish entitlement to 
increased ratings would not have operated to alter the 
outcome where medical evidence establishing that his 
disabilities have increased in severity is lacking.  Sanders, 
at *5 (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  The 
veteran has been provided with VA examinations regarding 
these disabilities, and subsequent to the November 2005 
notification letter, the veteran sent notice that he had no 
further evidence and advised the RO to please forward his 
case.  In view of the foregoing, the Board cannot conclude 
that this defect in timing affected the essential fairness of 
the adjudication, and therefore the presumption of prejudice 
is rebutted.  Id., at *10.  

Further, while the veteran does not have the burden of 
demonstrating prejudice, it is  pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, records from the Naval Medical Center in San 
Diego, California and reports from VA examinations.  The 
Board notes the representative's argument that the veteran's 
appeal should be remanded for additional VA examinations 
because the examiners did not have access/did not review the 
claims file.  The Board notes, however, that the claims 
currently on appeal are for increased ratings and the Board 
specifically finds that these examinations are adequate for 
rating purposes.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations 
because of his dissatisfaction with them as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Dysthymic Disorder: Factual Background

The claims file includes an undated survey entitled "Brief 
Patient Health Questionnaire."  It appears that the veteran 
answered the questions on his own.  The veteran endorsed 
having many of the psychiatric symptoms that the questions 
inquired about.  He answered that he had had anxiety attacks.  
He answered that the most stressful things in his life was 
that his knees were bad and he worried he might not be able 
to work, and thus, he might lose his house.  He remarked that 
his difficulties made it extremely difficult to do his work, 
take care of things at home, and get along with other people.

The veteran underwent a VA psychiatric examination in 
November 2002.  He reported that he had been having 
depression symptoms, which he believed were secondary to his 
painful orthopedic condition and divorce.  He indicated that 
he awoke during the night, and when he did, he would worry 
about things.  He noted a reduction in his appetite, but the 
examiner noted that the veteran's weight appeared stable.  
The veteran worked at the border as a dog handler for drug 
sniffing dogs.  Upon interview, the veteran's affect was 
quite flat and he appeared anergic.  The veteran's cognition 
was intact on mental status examination.  He gave appropriate 
abstract interpretations to standard proverbs.  The examiner 
diagnosed the veteran as having dysthymic disorder and found 
that the veteran had a Global Assessment of Functioning Score 
(GAF) of 62.  

The veteran underwent a VA psychiatric examination in 
February 2005.  He reported that he had used most of his sick 
leave and that he forgot to go to work on some days.  The 
examiner noted that the veteran did not seem to be in any 
danger of losing his job and noted that the veteran had 
missed five to six days from work in the past 12 months.  The 
veteran reported that his appetite was poor and his 
concentration and memory were also poor.  He could not think 
straight.  The examiner noted that the veteran had never made 
a suicide attempt.  He indicated that the veteran thought 
catastrophically on the negative side of things, anticipating 
the worst.  The veteran reported that he had few friends and 
that he tended to isolate and withdraw.  There was no overt 
memory loss, rituals and no panic attacks.  There was sleep 
impairment.  The  diagnosis was dysthymic disorder.  The 
examiner found that the veteran had a GAF of 55 currently and 
that he had had a GAF of 62 in February 2004.  The examiner 
opined that the veteran had obsessive worry about not being 
able to take care of himself.

The record includes additional records that the veteran has 
sought treatment and medication for depression.

Dysthymic Disorder: Rating Criteria and Analysis

Dysthymic disorder is rated under Diagnostic Code 9433 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by GAF scores that mental health 
professionals assign upon examination of a patient.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  See 38 C.F.R. § 4.130 (2006).  

The Board finds that the veteran's dysthymic disorder does 
not warrant a rating in excess of 50 percent.  The medical 
evidence of record indicates that the veteran has excessive 
worry and that he withdraws and isolates.  The veteran's GAF 
score of 62, assigned in the November 2002 VA examination, 
indicates that the veteran had mild symptoms.  The veteran's 
GAF score of 55, assigned in the February 2005 VA 
examination, indicates that the veteran had moderate 
symptoms.  Although the veteran was noted to isolate, 
withdraw and have few friends, the medical evidence of record 
does not indicate that the veteran had deficiencies in most 
areas.  Specifically, the veteran was noted to be working and 
was noted to not have suicidal or homicidal ideation, no 
overt memory loss, rituals, and no psychotic symptoms.  
Therefore, the Board finds that the veteran's disability does 
not more nearly approximate the criteria for a 70 percent 
rating on a schedular basis.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In the February 2005 VA examination, the 
examiner noted that the veteran missed five or six days from 
work in the last 12 months but the veteran did not seem to be 
in any danger of losing his job.  There is no evidence that 
the veteran has been hospitalized for his dysthymic disorder.  
Therefore, the Board finds that there has been no showing by 
the veteran that his dysthymic disorder causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 50 percent 
for dysthymic disorder must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



GERD & IBS: Factual Background

The veteran underwent a November 2002 VA examination.  The 
examiner noted the veteran's history of GERD and IBS.  The 
examiner noted, however, that the veteran was not currently 
bothered by symptoms of IBS.  The veteran did have symptoms 
of GERD, however, if he eats late at night.  The veteran had 
"middle of the night symptoms" which he treated with Maalox 
and Pepto-Bismol.  The examiner noted that the veteran no 
longer had to use other treatments and that he no longer had 
dysphagia.  The veteran avoided beef, dairy products, rice or 
oats.  The examiner found that the veteran's IBS was in 
remission and that the veteran had GERD/hiatal hernia with 
occasional symptoms.  

A February 2003 record indicates that the veteran's GERD was 
controlled.  A September 2003 treatment record for the Naval 
Medical Center indicates that the veteran sought care for 
abdominal pain that had persisted for two weeks.  He noted 
that, while this had happened before, he had been 
asymptomatic for the last three years.  He complained of 
epigastric bloating, occasional sharp pains, with 
generalized, persistent, and constant aching pain.  He denied 
nausea or vomiting.  He did report one episode of watery 
diarrhea per day for the last week.  He denied dysuria, 
hematuria, melena, hematochezia, hematemesis, and reported 
normal flatus.  

An October 2004 Naval Medical Center record indicates that 
the veteran had ongoing IBS with constipation.

The veteran underwent a VA examination in February 2005.  The 
examiner noted that since 1991, that the veteran had 
complained of constipation three to four times day, 
accompanied by lower abdominal pain and alternating with a 
soft stool two to three times a day for one to two days.  He 
indicated that in 2002, the veteran was asymptomatic until 
the present time.  Regarding GERD, the veteran complained of 
heartburn with reflux after spicy and fatty food, especially 
when in a lying position.  He indicated that he was 
prescribed medication with good benefit.  Currently, he 
complained that he had heartburn with reflux if he ate late 
at night.  He noted that he used Aciphex and Mylanta to 
relieve symptoms.  There was no nausea, vomiting, 
hematemesis, melena, dysphagia or loss of weight.  The 
examiner diagnosed the veteran as having GERD,  He also found 
that the veteran had a history of IBS and found that it was 
currently asymptomatic.

GERD & IBS: Rating Criteria and Analysis

The veteran's IBS disability is rated under Diagnostic Code 
7319 (irritable colon syndrome), located in 38 C.F.R. 
§ 4.114.  The veteran's GERD is rated under Diagnostic Code 
7346 (hiatal hernia), also located in 38 C.F.R. § 4.114.  The 
Board finds that rating GERD under the Diagnostic Code for a 
hiatal hernia is appropriate as it is the most analogous 
rating code contained in the schedule.  See 38 C.F.R. § 4.20.  
38 C.F.R. § 4.114 provides that ratings under Diagnostic 
Codes 7319 and 7346 will not be combined.  Rather, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.

Diagnostic Code 7319 provides that a noncompensable rating is 
warranted when the veteran's disability is mild.  The code 
defines this as disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted with moderate symptoms.  Moderate 
symptoms are noted to be frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted when the disability is severe.  This is noted to be 
shown by diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.

Diagnostic Code 7346 provides that a 30 percent rating is 
warrant when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 60 percent rating 
is warranted with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

The Board finds that the veteran's GERD and IBS does not 
warrant a rating in excess of 10 percent.  There is medical 
evidence that during a period of time under appeal the 
veteran's IBS was in remission.  The records from September 
2003 indicate, however, that the veteran experienced 
abdominal pain and bowel symptoms.  The February 2005 VA 
examination found that his IBS was again asymptomatic.  The 
Board, therefore, concludes that the veteran's symptoms are 
no more than mild and the veteran does not have moderate 
symptoms of IBS.

The record contains evidence that the veteran had heartburn 
at night and when he eats certain types of food.  There is no 
evidence, however, that the veteran has persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Board finds that his symptoms are less severe than those 
required for a higher evaluation under the criteria for 
either GERD or IBS.  The evidence indicates that a 30 percent 
rating is not warranted under either disability and that the 
veteran's predominant disability picture is reflected by the 
rating criteria for GERD.  The evidence does not support the 
veteran's claim of entitlement to an initial or staged 
schedular rating in excess of 10 percent for GERD and IBS.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
GERD and IBS cause marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 10 percent 
for GERD and IBS must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Right Knee Disability: Factual Background

An August 2002 document indicates that the veteran was 
receiving multiple types of treatment for his right knee 
disability.  In a September 2002 treatment record from the 
Naval Medical Center, the veteran was noted to have right 
knee patellofemoral pain syndrome with severe symptoms.  The 
veteran was found to have mild lateral subluxation of the 
right patellae on extension that corrected by 30 degrees of 
flexion. 

The veteran underwent a VA examination in November 2002.  He 
complained of grinding, pain, stiffness, fatigability, and 
lack of endurance on a daily basis.  He reported that he wore 
a brace if he engaged in any activities, but noted that he 
normally avoided activities.  He indicated that he took 
Tylenol for the pain and did not have physical therapy.  He 
reported difficulty walking long distances, doing any running 
and lifting more than 50 pounds.  He had range of motion of 0 
to 140 degrees without any difficulty and there was no 
decreased range of motion against resistance or repetitive 
motion.  The examiner noted that there was no incoordination.  
X-rays revealed that the right patellofemoral compartment was 
narrow. 

An August 2003 treatment record indicates that the veteran 
had full range of motion of the right knee with crepitus.  
There was no effusion.  It was noted that the veteran had 
symptoms consistent with internal derangement.  A September 
2003 record indicates that the veteran had ongoing low grade 
pain in his knee.  The clinician noted that the veteran would 
continue his exercises and taking chondroitin sulfate and 
glucosamine.  

The veteran underwent a VA examination in February 2005.  The 
examiner noted that the veteran worked at the same job for 3 
years.  He related the veteran's multiple injuries to his 
right knee during service.  He noted that although the 
veteran had been an avid runner, he could no longer run.  The 
veteran endorsed had pain with prolonged sitting and 
increased pain in cold weather.  He did not wear a knee 
brace.  He denied having any significant swelling, as well as 
any instability, incoordination, weakness or fatigability 
related to any specific activities.  

Upon physical examination, the veteran could only squat to 
about 60%.  He had range of motion of 0 to 130 degrees.  He 
had a positive patellar compression, patellar inhibition and 
had positive crepitation over the anterior patellofemoral 
joint line throughout the entire course of his range of 
motion with some popping and cracking.  The examiner noted 
that the right knee range of motion and joint function was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  The veteran had a 1+ 
Lachman's with a negative pivot shift bilaterally.  He had 
stable varus and valgus stress bilaterally.  The examiner 
diagnosed chronic right knee chondromalacia 
patellae/patellofemoral osteoarthritis and noted that it 
caused mild to moderate functional impairment.  He opined 
that the sum total of the veteran's orthopedic conditions 
should not prevent the veteran from continuing his 
employment, although he would have difficulty working in any 
kind of job that would require a lot of high demand physical 
activity because of his anterior knee pain.

A January 2006 private treatment record indicates that the 
veteran reported stiffness in his right knee for years that 
was worse in cold weather and in the morning.  Although it is 
unclear the source of this information, it appears that the 
veteran reported that an X-ray showed that his knee was 
"jagged under the kneecap" and that he had runner's knee.  
Upon examination, no pain was elicited by motion of the right 
knee.  The veteran was noted to have good range of motion, 
and stable collateral ligaments.  The veteran was diagnosed 
as having osteoarthritis of the knee.  Additional medical 
records indicate that the veteran has sought treatment on 
multiple occasions for right knee pain.



Right Knee Disability: Rating Criteria and Analysis

The veteran's right patellofemoral pain syndrome is rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5014, for osteomalacia .  The schedule 
provides that this disorder will be rated on limitation of 
motion of the affected part as degenerative arthritis, which 
is evaluated pursuant to Diagnostic Code 5003.  

The veteran is also in receipt of a 10 percent evaluation for 
right knee laxity under 
Diagnostic Code 5257.  That criteria provides compensation 
for disability due to subluxation or instability of the knee.  
Slight recurrent subluxation or lateral instability is rated 
at 10 percent disabling.  Moderate subluxation or lateral 
instability is rated at 20 percent disabling and severe 
subluxation or lateral instability is rated at 30 percent 
disabling.  

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  In this case, the veteran has 
limitation of motion and instability of the knee which 
involve different symptomatology and separate ratings are 
specifically allowed.  See VAOGCPREC Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  Therefore, the 
veteran's symptomatology is not duplicative and separate 
ratings are appropriate.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  
Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees, assignment of a 10 percent rating when 
there is evidence of flexion limited to 45 degrees, and 
higher evaluations for more severely limited flexion.  
Diagnostic Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees, 
assignment of a 10 percent rating when there is evidence of 
extension limited to 10 degrees, and higher evaluations for 
more severely limited extension.

Regarding a higher rating for the veteran's patellofemoral 
pain syndrome, based on limitation of motion, the evidence 
indicates that the veteran has greater range of motion of the 
right knee than is compensable.  In the November 2002 VA 
examination, the veteran had range of motion of 0 to 140 
degrees without any difficulty.

The Court has interpreted 38 C.F.R. §§ 4.40 and 4.45 to 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  The 
veteran demonstrated that he has greater movement of the knee 
than warrants a compensable rating.  The veteran's complaints 
of pain upon range of motion were taken into consideration 
and are the basis for the granting of the 10 percent rating.  

With respect to the evaluation of the veteran's right knee 
laxity, the Board  notes that a September 2002 record from 
the Naval Medical Center indicates that the veteran had mild 
lateral subluxation of the right patellae on extension.  This 
is evidence that the veteran had slight subluxation or 
lateral instability at that time, prior to his October 2002 
claim.  On this basis the Board concludes that a 10 percent 
evaluation is warranted for lateral instability under 
Diagnostic Code 5257 from March 1, 2002, the day following 
separation from active service.  See 38 C.F.R. § 3.400(b)(2).  
In this regard the Board notes that, as the veteran disputed 
the initial evaluation of this disability, it is within the 
Board's purview to assign a staged rating for the disability 
in question.  Fenderson, supra.

However, the Board has also determined that an evaluation in 
excess of 10 percent is not warranted for right knee laxity.  
The February 2005 VA examination report mild to moderate 
functional impairment, with a 1+ Lachman's.  There is no 
indication that the veteran's lateral instability has 
increased in severity.  As such, the Board has concluded that 
an evaluation exceeding 10 percent for right knee laxity is 
not for application for any period during the pendency of 
this appeal.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  For both periods of time under consideration, the 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although the 
examiner, in his February 2005 report, found that the veteran 
would have difficulty in some positions, he noted that the 
veteran was able to continue in his current employment.  
There has been no showing by the veteran that his right knee 
disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Therefore, for the period prior to February 3, 2005, the 
Board grants a 10 percent rating for right knee laxity and 
concludes that an evaluation exceeding 10 percent is not 
warranted for the period of this appeal.  Additionally, the 
Board has determined that a rating in excess of 10 percent 
for patellofemoral pain syndrome is not warranted on a 
schedular basis.  

Sinusitis: Factual Background  

The veteran underwent a November 2002 VA examination.  The 
examiner noted that the veteran was more bothered by a stuffy 
nose for which he had been using Vicks Nasal Decongestant.  
The veteran had no sinus tenderness, and minimal swelling of 
the nasal turbinates.  The examiner diagnosed the veteran as 
having sinusitis by history.  The examiner found that the 
veteran did not have dyspnea at rest or on exertion and did 
not have chronic sinusitis, but did have allergies.  X-rays 
taken at this time revealed no suspicion of acute or chronic 
sinusitis.

The veteran underwent a VA examination in February 2005.  He 
complained of sneezing, stuffy nose (especially at night 
time) with difficulty breathing and occasional headaches.  He 
had been diagnosed as having sinusitis, prescribed 
antibiotics and decongestant spray.  He currently complained 
of having a stuffy nose at night with interference of 
breathing though the nose with occasional headache.  There 
was no purulent discharge.  Objectively, the examiner noted 
that there was pink nasal mucous membranes with a minimum of 
hypertrophy of inferior turbinate.  There was no nasal 
obstruction and no tenderness of the sinuses.  X-rays taken 
at this time revealed no gross radiographic evidence of 
sinusitis.

The veteran underwent a VA examination in July 2005.  The 
examiner reported that in 1999 the veteran was complaining of 
frequent nasal congestion and he was allergic to dust and 
other environmental conditions.  The veteran had nasal 
obstruction intermittently and he felt fatigued and had 
difficulty breathing thorough his nose.  He reported frequent 
sneezing accompanied by repeated transient cessation of 
breathing with sleep disturbances with a headache.  The 
examiner noted that the veteran's symptoms are aggravated 
when he has a nasal obstruction.  He diagnosed obstructive 
sleep apnea syndrome.  In an October 2005 rating decision, 
the RO granted service connection for sleep apnea and 
assigned a 50 percent rating.  This claim is not on appeal.

A December 2005 private treatment record reveals that the 
veteran sought treatment for a stuffy nose that he had for 2 
days, left maxillary pain, body aches, low back pain, fever 
and mild cough.  He had rhinorrhea and tenderness of the 
maxillary sinus on the left and tenderness of the frontal 
sinus.  He had no phlegm and no sore throat.  He was 
diagnosed as having acute sinusitis and prescribed several 
medications including antibiotics.  He was released without 
limitation.  He was directed to return to the clinic if there 
was no improvement and to take a day off of work.  There is 
no indication that the clinician prescribed bed rest.

Sinusitis:  Rating Criteria and Analysis

The veteran's sinusitis is rated as chronic frontal sinusitis 
under Diagnostic Code 6512, located in 38 C.F.R. § 4.97.  
Under the General Rating Formula for Sinusitis, a 
noncompensable rating is warranted when sinusitis is detected 
by X-ray only.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (last four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A Note after the General 
Rating Formula notes that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

The Board finds that the veteran's sinusitis does not warrant 
a compensable rating.  Although the December 2005 private 
treatment record indicates that the veteran had an episode of 
acute sinusitis, there is no indication that the veteran's 
episode of acute sinusitis involved an incapacitating 
episode.  Specifically, the veteran was advised to return to 
the clinic and take a day off work if there was no 
improvement; there is no indication that this occurred.  
Further, although the December 2005 private treatment record 
indicates that the veteran had a non-incapacitating episode, 
the record does not contain evidence that the veteran had 
additional non-incapacitating episodes of sinusitis during 
that year. 

In finding that the veteran's sinusitis disability does not 
warrant a higher rating, the Board also notes that the 
veteran discovered that his breathing problems were not 
associated with his sinusitis but rather with sleep apnea.  
As noted above, the veteran was subsequently granted service 
connection for sleep apnea which was assigned a 50 percent 
rating.  

The evidence does not support the veteran's claim of 
entitlement to an initial or staged schedular compensable 
rating for sinusitis.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
sinusitis causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged compensable rating for 
sinusitis must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to an initial rating in excess of 50 percent for 
dysthymic disorder denied.

Entitlement to an initial rating in excess of 10 percent for 
GERD and IBS is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee is denied.

For the period from March 1, 2002 and February 2, 2005, 
entitlement to a 10 percent for a right knee laxity is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee laxity is denied.

Entitlement to an initial compensable rating for sinusitis is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


